DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 15 December 2021 has been acknowledged. 
Claims 3 and 10 have been amended. 
Claims 15 – 18 are newly presented.
Currently, claims 1 – 5, 7 – 12 and 14 – 18 are pending and considered as set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Offenhaeuser (US Patent Publication No. 20180126997) in view of Varnhagen (US 2018/0222462).

5.	Regarding claim 1, Offenhaeuser teaches a system for modifying vehicle behavior based on data from a dynamically updated roadway coefficient of friction database where the system comprises the roadway coefficient of friction database (Paragraph 0005, “the friction coefficients ascertained by each of the multiple motor vehicles are collected and evaluated by a central database”), 
an electronic computing device including a first electronic processor configured to receive a current coefficient of friction and a location of a vehicle (Paragraph 0051, “each motor vehicle 2, 3 transmits the friction coefficients it has ascertained, in particular the friction coefficients determined to be valid, to central database 12”, “The prerequisite for this is, of course, that both motor vehicles 2, 3 are able to determine their positions with the aid of an in particular satellite-based navigation system”), 
depending on a criterion, replace, in the roadway coefficient of friction database, a previous coefficient of friction associated with the location with the current coefficient of friction (Paragraphs 0005 and 0052, “The central database creates a friction coefficient map from the collected ascertained friction coefficients, the friction coefficient map containing instantaneous friction coefficients or friction coefficients presently determined to be valid. For the respective motor vehicle, the driver assistance system preferably ascertains an instantaneous position of the respective motor vehicle, in particular with the aid of a respective navigation system, and transmits it together with the respectively ascertained friction coefficient or friction coefficients to the central database, which determines a valid friction coefficient for the respective position from the plurality of friction coefficients which may have been ascertained for this position… The provision in particular takes place in that the ascertained friction coefficients of the database may be retrieved by a query of the respective motor vehicle. Alternatively, the database transmits the present friction coefficients or a present friction coefficient map to the motor vehicles of the driver assistance system in an automated manner”, “central database 12 itself carries out the determination of valid friction coefficients as a function of the friction coefficients ascertained by the friction coefficient estimators of the respective motor vehicle 2, 3”, The coefficient of friction database is receiving friction and location data from vehicles for their respective location and storing it as a friction map on the database. If multiple friction coefficients are received from multiple vehicles for a certain location at the same time, the server determines which one is most valid and uses that as the friction coefficient for that location. Offenhaeuser does not explicitly use the term “replace” but since the database is receiving updated coefficients of friction from the vehicles and storing them as the friction map, it would mean that the previous value that the database had in the map for that location would have to be replaced with the new value),
receive, from a vehicle, a request for a coefficient of friction associated with a location and transmit, to the vehicle, the coefficient of friction associated with the location (Paragraph This friction coefficient is, in turn, provided to motor vehicle 2, which, as soon as it turns onto roadway 5, has this friction coefficient available without initially having to ascertain it itself”, it is implied that the vehicle will send a request for the coefficient of friction for the location it is about to travel on) and 
a plurality of vehicles, wherein each vehicle includes a second electronic processor (Figures 1 and 2, See reproduced figures below) and each second electronic processor is configured to perform a preventative measure based on the coefficient of friction received from the electronic computing device (Paragraph 0035, “the friction coefficient models are utilized, so that the respective driver assistance system may be optimally set or calibrated using the respective instantaneously determined friction coefficient”).


    PNG
    media_image1.png
    468
    521
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    308
    460
    media_image2.png
    Greyscale


Offenhaeuser does not explicitly teach element of
wherein the criterion is at least one selected from the group consisting of weather conditions at the location, a rate of vehicles traveling through the location, and an amount of time that has passed since the previous coefficient of friction was added to the roadway coefficient of friction database.
Varnhagen teaches element of:
wherein the criterion is at least one selected from the group consisting of a rate of vehicles traveling through the location, and an amount of time that has passed since the previous coefficient of friction was added to the roadway coefficient of friction database (Figure 3,

    PNG
    media_image3.png
    743
    592
    media_image3.png
    Greyscale
 a rate of vehicles traveling through the location is described in figure 3).
Offenhauser and Varnhagen are analogous art in measuring and updating friction coefficient and providing navigation for the vehicle.


6.	Regarding claim 5, Offenhaeuser teaches a system wherein each second electronic processor is configured to receive, from a sensor, a signal indicating wheel slippage (Paragraph 0031 and 0032, “Unit 8 is presently an ABS braking system or control unit, for example, which determines a friction coefficient from pieces of slip information of one or multiple wheels”, “Unit 9 is presently designed as a traction control system (TCS), which determines a friction coefficient, also as a function of slip values at the wheels”),
determine a force applied to the vehicle by a braking control system or an acceleration control system (Paragraph 0015, “Preferably, an instantaneous steering angle, the activity of a braking system and/or a required driving torque are also monitored. The driving characteristic of the motor vehicle in an instantaneous driving situation may be ascertained from all these values. With knowledge of the aforementioned values, it is possible, in particular, to determine an anticipated driving characteristic, which is compared to an actually present driving characteristic”) and


7.	Regarding claim 8, Offenhaeuser teaches a method for modifying vehicle behavior based on data from a dynamically updated roadway coefficient of friction database (Paragraph 0005, “the friction coefficients ascertained by each of the multiple motor vehicles are collected and evaluated by a central database”), the method comprising
receiving, with a first electronic processor of an electronic computing device, a current coefficient of friction and a location of a vehicle (Paragraph 0051, “each motor vehicle 2, 3 transmits the friction coefficients it has ascertained, in particular the friction coefficients determined to be valid, to central database 12”, “The prerequisite for this is, of course, that both motor vehicles 2, 3 are able to determine their positions with the aid of an in particular satellite-based navigation system”)
depending on a criterion, replacing, in the roadway coefficient of friction database, a previous coefficient of friction associated with the location with the current coefficient of friction (Paragraphs 0005 and 0052, “The central database creates a friction coefficient map from the collected ascertained friction coefficients, the friction coefficient map containing instantaneous friction coefficients or friction coefficients presently determined to be valid. For the respective motor vehicle, the driver assistance system preferably ascertains an instantaneous position of the respective motor vehicle, in particular with the aid of a respective navigation system, and transmits it together with the respectively ascertained friction coefficient or friction coefficients to the central database, which determines a valid friction coefficient for the respective position from the plurality of friction coefficients which may have been ascertained for this position… The provision in particular takes place in that the ascertained friction coefficients of the database may be retrieved by a query of the respective motor vehicle. Alternatively, the database transmits the present friction coefficients or a present friction coefficient map to the motor vehicles of the driver assistance system in an automated manner”, “central database 12 itself carries out the determination of valid friction coefficients as a function of the friction coefficients ascertained by the friction coefficient estimators of the respective motor vehicle 2, 3”, The coefficient of friction database is receiving friction and location data from vehicles for their respective location and storing it as a friction map on the database. If multiple friction coefficients are received from multiple vehicles for a certain location at the same time, the server determines which one is most valid and uses that as the friction coefficient for that location. Offenhaeuser does not explicitly use the term “replace” but since the database is receiving updated coefficients of friction from the vehicles and storing them as the friction map, it would mean that the previous value that the database had in the map for that location would have to be replaced with the new value),
receiving, with the first electronic processor, a request for a coefficient of friction associated with a location from a vehicle, transmitting, with the first electronic processor, the coefficient of friction associated with the location to the vehicle (Paragraph 0051, “This friction coefficient is, in turn, provided to motor vehicle 2, which, as soon as it turns onto roadway 5, has this friction coefficient available without initially having to ascertain it itself”, it is implied that the vehicle will send a request for the coefficient of friction for the location it is about to travel on) and
the friction coefficient models are utilized, so that the respective driver assistance system may be optimally set or calibrated using the respective instantaneously determined friction coefficient”).
Offenhaeuser does not explicitly teach element of
wherein the criterion is at least one selected from the group consisting of weather conditions at the location, a rate of vehicles traveling through the location, and an amount of time that has passed since the previous coefficient of friction was added to the roadway coefficient of friction database.
Varnhagen teaches element of:
wherein the criterion is at least one selected from the group consisting of weather conditions at the location, a rate of vehicles traveling through the location, and an amount of time that has passed since the previous coefficient of friction was added to the roadway coefficient of friction database  (Figure 3,

    PNG
    media_image3.png
    743
    592
    media_image3.png
    Greyscale
 a rate of vehicles traveling through the location is described in figure 3).
Offenhauser and Varnhagen are analogous art in measuring and updating friction coefficient and providing navigation for the vehicle.


	8.	Regarding claim 12, Offenhaeuser teaches a method comprising receiving, with the second electronic processor, a signal indicating wheel slippage from a sensor (Paragraph 0031 and 0032, “Unit 8 is presently an ABS braking system or control unit, for example, which determines a friction coefficient from pieces of slip information of one or multiple wheels”, “Unit 9 is presently designed as a traction control system (TCS), which determines a friction coefficient, also as a function of slip values at the wheels”),
determining a force applied to the vehicle by a braking control system or an acceleration control system (Paragraph 0015, “Preferably, an instantaneous steering angle, the activity of a braking system and/or a required driving torque are also monitored. The driving characteristic of the motor vehicle in an instantaneous driving situation may be ascertained from all these values. With knowledge of the aforementioned values, it is possible, in particular, to determine an anticipated driving characteristic, which is compared to an actually present driving characteristic”) and


Regarding claims 16 and 18, Offenhaeuser teaches system and method comprising element of: wherein the previous coefficient of friction associated with the location is replaced with the current coefficient of friction when the current coefficient of friction is lower than the previous coefficient of friction, regardless of when the previous coefficient of friction was stored in the roadway coefficient of friction database (Paragraph 0051, “As shown in FIG. 2, device 6 or the respective motor vehicle 2 may furthermore communicate via a communication system 11 with a central database 12 (processing center), as provided as a stationary unit in FIG. 1 and as a cloud service in FIG. 2. It is in particular provided that each motor vehicle 2, 3 transmits the friction coefficients it has ascertained, in particular the friction coefficients determined to be valid, to central database 12, which, in turn, provides these to other motor vehicles. If, for example, the preceding motor vehicle 3 ascertains a lower friction coefficient on roadway 5, it communicates this to database 12 after determination of a valid friction coefficient. This friction coefficient is, in turn, provided to motor vehicle 2, which, as soon as it turns onto roadway 5, has this friction coefficient available without initially having to ascertain it itself. The prerequisite for this is, of course, that both motor vehicles 2, 3 are able to determine their positions with the aid of an in particular satellite-based navigation system. In addition or as an alternative, device 6 is furthermore connected to a communication unit 13, which, for example, carries out the communication with database 12 or in particular is designed as a vehicle-to-vehicle communication unit, in order to exchange or be able to exchange friction coefficient data directly with the motor vehicles in the indirect or direct vicinity of motor vehicle 2”).

10.	Claims 2, 3, 4, 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Offenhaeuser and Varnhagen in view of Bradley (US Patent Publication No. 20170168500).

11.	Regarding claim 2, Offenhaeuser and Varnhagen teach a system wherein the preventative measure includes adjusting functionality of the vehicle via a safety program (Offenhaeuser Paragraph 0035, “Presently, units 7, 8, 9 and 10 are driver assistance units at the same time, which assist the driver in driving motor vehicle 2, and in particular ensure driving safety. For this purpose, units 7, 8, 9, 10 initiate measures as needed, such as wheel-individual braking processes, to adapt the driving stability of motor vehicle 2”). Offenhaeuser does not teach adjusting a route suggested by the navigation system.
Offenhaeuser and Varnhagen do not teach a system wherein the preventative measure includes at least one selected from the group consisting of adjusting functionality of the vehicle via a safety program and adjusting a route suggested by a navigation program.
Bradley teaches a system wherein the preventative measure includes at least one selected from the group consisting of adjusting functionality of the vehicle via a safety program and adjusting a route suggested by a navigation program (Bradley Paragraphs 0066 and 0130, “the target locations 241 may be associated with a safety parameter which can be based on, for example, the uncertainty of the traction value (e.g., most unsafe traction value possible within a standard deviation). In such cases, the vehicle monitor 250 may access route planning logic 260 to determine alternative routes 261 to the vehicle's planned trip, based on the vehicle's current location and/or destination, as indicated by the trip data 219”, “Based on the expected traction value, the control system 300 determines a set of motion parameters (820). The set of motion parameters can affect the vehicle's immediate, upcoming, or contingent or planned trajectory”, “The motion parameters may also include parameters of a permitted velocity or acceleration profile (including forward acceleration, braking or steering)”).
Using navigation programs for route planning is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Offenhaeuser and Varnhagen to incorporate the teachings of Bradley. Doing so would ensure that the vehicle is not only being driven with the safest configuration based on the friction coefficient data, but also being driven on the safest route to the chosen destination.

12.	Regarding claim 3, Offenhaeuser and Varnhagen teach a system wherein the preventative measure includes adjusting power steering, ABS braking, traction control system (Offenhaeuser Paragraphs 0030, 0031, 0032, 0033 and 0035, “unit 7 is designed as an EPS system”, “Unit 8 is presently an ABS braking system or control unit”, “Unit 9 is presently designed as a traction control system”, “Unit 10 is presently designed as an electronic stability program/unit (ESP), which carries out wheel-specific braking processes by stabilizing the driving characteristic of motor vehicle”, “Presently, units 7, 8, 9 and 10 are driver assistance units at the same time, which assist the driver in driving motor vehicle 2, and in particular ensure driving safety. For this purpose, units 7, 8, 9, 10 initiate measures as needed, such as wheel-individual braking processes, to adapt the driving stability of motor vehicle 2”).
Offenhaeuser and Varnhagen do not teach a system wherein adjusting functionality of the vehicle via a safety program includes performing at least one selected from the group of activating seatbelt pre-tensioners, disabling sports mode, lowering thresholds to improve air bag firing times, adjusting a time a forward collision mitigation program outputs a warning to give a driver of the vehicle more time to avoid a collision, adjusting a time a forward collision mitigation program sends a signal to apply brakes of the vehicle to give the vehicle more time to slow or stop.
Bradley teaches a system wherein adjusting functionality of the vehicle via a safety program includes performing at least one selected from the group of activating seatbelt pre-tensioners, disabling sports mode, lowering thresholds to improve air bag firing times, adjusting a time a forward collision mitigation program outputs a warning to give a driver of the vehicle more time to avoid a collision, adjusting a time a forward collision mitigation program sends a signal to apply brakes of the vehicle to give the vehicle more time to slow or stop (Bradley Paragraph 0093, “When events are detected, the event logic 374 can signal an event alert 335 that classifies the event and indicates the type of avoidance action which should be performed. For example, an event can be scored or classified between a range of likely harmless (e.g., small debris in roadway) to very harmful (e.g., vehicle crash may be imminent). In turn, the route follower 367 can adjust the vehicle trajectory 379 of the vehicle to avoid or accommodate the event. For example, the route follower 367 can output an event avoidance action 337, corresponding to a trajectory altering action that the vehicle 10 should perform to effect a movement or maneuvering of the vehicle 10. By way of example, the vehicle response can include a slight or sharp vehicle maneuvering for avoidance, using a steering control mechanism and/or braking component. The event avoidance action 337 can be signaled through the commands 85 for controllers 84 of the vehicle interface subsystem 90”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Offenhaeuser and Varnhagen to incorporate the teachings of Bradley. Doing so would ensure that the vehicle is being driven in a safer configuration by modifying even more aspects of the vehicle based on the friction coefficient data.

13.	Regarding claim 4, as discussed above, Offenhaeuser and Varnhagen modified by Bradley teaches a system wherein the adjusting the route suggested by the navigation program based on the coefficient of friction data.
Offenhaeuser and Varnhagen do not teach that the adjusted route has a higher average coefficient of friction.
Bradley teaches that the adjusted route has a higher average coefficient of friction (Bradley Paragraph 0134, “the network service 200… base the selection of a route between the trip start and trip end, to avoid road segments which, for example, include traction values that are below a safe threshold”, this would mean that the new route has a friction coefficient value that is higher).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Offenhaeuser and Varnhagen to incorporate the 

14.	Regarding claim 9, Offenhaeuser and Varnhagen teach a method wherein the preventative measure includes adjusting functionality of the vehicle via a safety program (Offenhaeuser Paragraph 0035, “Presently, units 7, 8, 9 and 10 are driver assistance units at the same time, which assist the driver in driving motor vehicle 2, and in particular ensure driving safety. For this purpose, units 7, 8, 9, 10 initiate measures as needed, such as wheel-individual braking processes, to adapt the driving stability of motor vehicle 2”). Offenhaeuser and Varnhagen do not teach adjusting a route suggested by the navigation system.
	Offenhaeuser and Varnhagen do not teach a method wherein the preventative measure includes at least one selected from the group consisting of adjusting functionality of the vehicle via a safety program and adjusting a route suggested by a navigation program.
Bradley teaches a method wherein the preventative measure includes at least one selected from the group consisting of adjusting functionality of the vehicle via a safety program and adjusting a route suggested by a navigation program (Bradley Paragraphs 0066 and 0130, “the target locations 241 may be associated with a safety parameter which can be based on, for example, the uncertainty of the traction value (e.g., most unsafe traction value possible within a standard deviation). In such cases, the vehicle monitor 250 may access route planning logic 260 to determine alternative routes 261 to the vehicle's planned trip, based on the vehicle's current location and/or destination, as indicated by the trip data 219”, “Based on the expected traction value, the control system 300 determines a set of motion parameters (820). The set of motion parameters can affect the vehicle's immediate, upcoming, or contingent or planned trajectory”, “The motion parameters may also include parameters of a permitted velocity or acceleration profile (including forward acceleration, braking or steering)”).
Using navigation programs for route planning is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Offenhaeuser and Varnhagen to incorporate the teachings of Bradley. Doing so would ensure that the vehicle is not only being driven with the safest configuration based on the friction coefficient data, but also being driven on the safest route to the chosen destination.

15.	Regarding claim 10, Offenhaeuser and Varnhagen teach a method wherein the preventative measure includes adjusting power steering, ABS braking, traction control system (Offenhaeuser Paragraphs 0030, 0031, 0032, 0033 and 0035, “unit 7 is designed as an EPS system”, “Unit 8 is presently an ABS braking system or control unit”, “Unit 9 is presently designed as a traction control system”, “Unit 10 is presently designed as an electronic stability program/unit (ESP), which carries out wheel-specific braking processes by stabilizing the driving characteristic of motor vehicle”, “Presently, units 7, 8, 9 and 10 are driver assistance units at the same time, which assist the driver in driving motor vehicle 2, and in particular ensure driving safety. For this purpose, units 7, 8, 9, 10 initiate measures as needed, such as wheel-individual braking processes, to adapt the driving stability of motor vehicle 2”).
Offenhaeuser and Varnhagen do not teach a method wherein adjusting functionality of the vehicle via a safety program includes performing at least one selected from the group of 
Bradley teaches wherein adjusting functionality of the vehicle via a safety program includes performing at least one selected from the group of activating seatbelt pre-tensioners, disabling sports mode, lowering thresholds to improve air bag firing times, adjusting a time a forward collision mitigation program outputs a warning to give a driver of the vehicle more time to avoid a collision, adjusting a time a forward collision mitigation program sends a signal to apply brakes of the vehicle to give the vehicle more time to slow or stop (Bradley Paragraph 0093, “When events are detected, the event logic 374 can signal an event alert 335 that classifies the event and indicates the type of avoidance action which should be performed. For example, an event can be scored or classified between a range of likely harmless (e.g., small debris in roadway) to very harmful (e.g., vehicle crash may be imminent). In turn, the route follower 367 can adjust the vehicle trajectory 379 of the vehicle to avoid or accommodate the event. For example, the route follower 367 can output an event avoidance action 337, corresponding to a trajectory altering action that the vehicle 10 should perform to effect a movement or maneuvering of the vehicle 10. By way of example, the vehicle response can include a slight or sharp vehicle maneuvering for avoidance, using a steering control mechanism and/or braking component. The event avoidance action 337 can be signaled through the commands 85 for controllers 84 of the vehicle interface subsystem 90”).


16.	Regarding claim 11, as discussed above, Offenhaeuser and Varnhagen modified by Bradley teaches a method wherein the adjusting the route suggested by the navigation program based on the coefficient of friction data.
	Offenhaeuser and Varnhagen do not teach that the adjusted route has a higher average coefficient of friction.
Bradley teaches that the adjusted route has a higher average coefficient of friction (Bradley Paragraph 0134, “the network service 200… base the selection of a route between the trip start and trip end, to avoid road segments which, for example, include traction values that are below a safe threshold”, this would mean that the new route has a friction coefficient value that is higher).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Offenhaeuser and Varnhagen to incorporate the teachings of Bradley. Doing so would ensure that the safest route is being suggested based on the coefficient of friction data.

17.	Claims 7, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Offenhaeuser, Varnhagen and Bradley and in further view of Nakao (US Patent Publication No. 20010045891).

18.	Regarding claim 7, as discussed above, Offenhaeuser and Varnhagen modified by Bradley teaches a system wherein the adjusting the route suggested by the navigation program based on the coefficient of friction data and display, via a display device, a map including suggested routes utilizing the coefficient of friction associated with the location (Bradley, paragraph 0066 – 0069, “In variations, the vehicle monitor 250 may also identify those vehicles of the vehicle database 240 which are on trips (e.g., using trip data 219) that pass through, travel near target locations 241. In some examples, the target locations 241 may be associated with a safety parameter which can be based on, for example, the uncertainty of the traction value (e.g., most unsafe traction value possible within a standard deviation). In such cases, the vehicle monitor 250 may access route planning logic 260 to determine alternative routes 261 to the vehicle's planned trip, based on the vehicle's current location and/or destination, as indicated by the trip data 219. The vehicle monitor 250 can signal, via the vehicle interface 210, instructions 263 to the respective vehicles using vehicle identifier 213, to direct the corresponding vehicle to avoid the particular target locations 241 when the vehicle service state 215 indicates the respective vehicles are in a state of use (e.g., carrying human passengers for transport requests). The instructions 263 may also identify the alternative route 261 for the vehicle. Conversely, in some examples, the vehicle monitor 250 may select vehicles to route through the target locations 241 so that the network service 200 obtains target information 217 for those locations. The selection of the vehicles may correspond to those that have no human passengers (e.g., passenger dropped off). The selection of vehicles to route through the target locations 241 may also be based on (i) proximity of current vehicle route (as indicated by the trip data 219) to target location 241, and (ii) type of vehicle (e.g., capability of the vehicle to withstand extreme traction condition). In this way, the traction map 235 can be updated through intelligent routing of the autonomous vehicles. The vehicle monitor 250 may also determine a recency of a relevant portion of a vehicle's local traction map 145 (see FIG. 1, based on factors such as the duration of time since the last traction map update 246 and/or change in environmental conditions since the last traction map update 246 was provided to the vehicle 201. In some implementations, the vehicle route planner 250 may interface with other services, such as an interface 264 for a transport arrangement service. Given route information 265 as input (e.g., destination, current location, and/or planned route), the vehicle route planner 250 can select the vehicle based on vehicle capability and/or recently of the vehicle's local traction map 145. In some variations, the vehicle route planner 250 can provide the transportation arrangement interface 264 with alternative routes 261, or direct the selected vehicle through or away a particular location based on known traction values of the location.”).	
Offenhaeuser, Varnhagen and Bradley teach a system wherein each second electronic processor is configured to display, via a display device, a map including data of coefficient of friction associated with the location but does not explicitly teach indication of the coefficient of friction associated with the location on the map display.
display the geographical information on a display panel or the like by a process of a map display routine, and receives road information… to additionally display the road information on the display panel by a process of a display routine of the navigator body”, “By combining the aforesaid friction coefficient judging means with the technique of car navigation devices, the numerical value of the level of the slipperiness of the road surface and the travelling position can be joined”, “By combining the aforesaid numerical information with the positional information, the information on the road surface can be added onto the road map”).
Using navigation displays in vehicles for displaying chosen and potential routes is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Offenhaeuser, Varnhagen and Bradley to incorporate the teachings of Nakao. Doing so would allow the operator of the vehicle to be able to easily see the coefficient of friction data along with potential routes that would make it simpler for the operator to choose the safest route.

19.	Regarding claim 14, as discussed above, Offenhaeuser, Varnhagen and Bradley teach a method wherein the adjusting the route suggested by the navigation program based on the coefficient of friction data.
	Offenhaeuser, Varnhagen and Bradley do not teach a method wherein each second electronic processor is configured to display, via a display device, a map including suggested routes and, for each location included in the suggested routes, an indication of the coefficient of friction associated with the location.
display the geographical information on a display panel or the like by a process of a map display routine, and receives road information… to additionally display the road information on the display panel by a process of a display routine of the navigator body”, “By combining the aforesaid friction coefficient judging means with the technique of car navigation devices, the numerical value of the level of the slipperiness of the road surface and the travelling position can be joined”, “By combining the aforesaid numerical information with the positional information, the information on the road surface can be added onto the road map”).
Using navigation displays in vehicles for displaying chosen and potential routes is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Offenhaeuser, Varnhagen and Bradley to incorporate the teachings of Bradley and Nakao. Doing so would allow the operator of the vehicle to be able to easily see the coefficient of friction data along with potential routes that would make it simpler for the operator to choose the safest route.

Regarding claims 15 and 17, the combination of Offenhaeuser, Varnhagen, Bradley and Nakao teaches element of:
wherein the rate of vehicles traveling through the location includes an average number of vehicles that travel through the location (Paragraph 0026 and 0034, “By combining the aforesaid numerical information with the positional information, the information on the road surface can be added onto the road map. The data of this road surface information is replaced with a new one each time a vehicle passes on the road, and a highly reliable road surface information can be obtained by performing a mathematical process such as taking an average or a deviation or by classifying the data depending on the type of the tire or vehicle. Representative values Y1, Y2 of the road surface .mu. of the asphalt X1 and the pressed snow road X2 by the three information-offering vehicles A, B, and C were calculated by taking an average. These representative values Y1, Y2 were simple averages of the three vehicles, because all the three vehicles were found to be passenger cars by the information ZA, ZB, and ZC on the vehicles. These average values are the road surface information to be distributed. The results are shown in Table 1.”). 

Response to Arguments
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive. 
The Applicant first argues, 
“Offenhaeuser does not teach or disclose "wherein the criterion is at least one selected form the group consisting of weather conditions at the location, a rate of vehicles traveling through the location, and an amount of time that has passed since the previous coefficient of friction was added to the roadway coefficient of friction database." The Office action now relies on Varnhagen for this feature.  …  Varnhagen discloses updating the friction coefficient based on change in relative position between a host vehicle and a target vehicle or updating the friction coefficient based on changes in environmental conditions (e.g. weather). Varnhagen does not disclose updating the friction coefficient from a group consisting of a rate of vehicles traveling 
	Claim 1 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Offenhaeuser and in further view Varnhagen. After a reevaluation of the references, the Examiner still finds that Varnhagen teaches the element of the claim in different location of the prior art. Considering the reference as a whole, the rejection still is proper and a rearrangement of the rejection occurred.

For Argument on claim 8, please refer to the response to the argument above.

Regarding claims 3 and 10, the Applicant further argues, 
“These features are not disclosed in Offenhaeuser, Varnhagen, and Bradley. Bradley
discloses adjusting the speed or acceleration of the vehicle, and adjusting the vehicle trajectory. However there is no disclosure of disabling sports mode, lowering air bag thresholds, or adjusting a time of a warning of a forward collision mitigation program or time a forward 
The Examiner respectfully disagrees and refers the Applicant back to the paragraph 0093 where it clearly recites system performing brake to avoid collision (Paragraph 0093, “When events are detected, the event logic 374 can signal an event alert 335 that classifies the event and indicates the type of avoidance action which should be performed. For example, an event can be scored or classified between a range of likely harmless (e.g., small debris in roadway) to very harmful (e.g., vehicle crash may be imminent). In turn, the route follower 367 can adjust the vehicle trajectory 379 of the vehicle to avoid or accommodate the event. For example, the route follower 367 can output an event avoidance action 337, corresponding to a trajectory altering action that the vehicle 10 should perform to effect a movement or maneuvering of the vehicle 10. By way of example, the vehicle response can include a slight or sharp vehicle maneuvering for avoidance, using a steering control mechanism and/or braking component. The event avoidance action 337 can be signaled through the commands 85 for controllers 84 of the vehicle interface subsystem 90.”) Therefore, the Examiner still finds the combination of Offenhaeuser, Varnhagen, and Bradley teaches claim element of “disabling sports mode, lowering air bag thresholds, or adjusting a time of a warning of a forward collision mitigation program or time a forward collision mitigation program sends a signal to apply brakes.”

Regarding claims 4 and 11, the Applicant further argues, “Claims 4 and 11 Claims 4 and 11 both recite, in pertinent part, that "the adjusted route suggested by the navigation program has a higher average coefficient of friction." This feature is not expressly disclosed in Bradley. 
The Examiner respectfully disagrees and refer the Applicant to the definition of traction defined by the Wikipedia (https://en.wikipedia.org/wiki/Traction_(engineering)#:~:text=The%20coefficient%20of%20traction%20(also,of%20traction%20x%20normal%20force). The traction is friction coefficient * normal force. Since same vehicle is used to determine traction values for different routes, the normal force would stay the same. Since higher traction value would mean higher friction coefficient value in Bradley’s prior art. Hence, Bradley’s teaching of Paragraph 0134, “the network service 200… base the selection of a route between the trip start and trip end, to avoid road segments which, for example, include traction values that are below a safe threshold”, mean that the new route has a friction coefficient value that is higher. Therefore, the Examiner finds the Applicant’s argument unpersuasive.

Regarding claims 7 and 14, the Applicant further argues, 
“Paragraphs [0023] - [0026] of Nakao discloses the display of road information including positional information and slipperiness of a road surface on a vehicle display panel. There is no disclosure of multiple potential routes and slipperiness information being displayed for the routes. E. Claims 7 and 14 Claims 7 and 14 recite displaying "suggested routes." Thus, more than one route is displayed as set forth in Applicant's Fig. 8. There is no disclosure of displaying routes (plural) on a display in the applied prior art, much less in combination with a coefficient of friction for the locations of each route. Page 22, first paragraph, of the Office action states that it is obvious and well known to display potential routes in the prior art. Applicant notes that it is 
The Examiner notes, said applicant’s claim amendment, necessitated the new grounds of rejection.  Claims 7 and 14 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Offenhaeuser, Varnhagen and Bradley and in further view of Nakao, however after a reevaluation of the references, in view of said applicant’s claim amendment, a rearrangement of the rejection occurred.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662